UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is AFFIRMED IN PART, VACATED IN PART, AND .REMANDED.
Pro se plaintiff Sonny Southerland filed suit in the United States District Court for the Eastern District of New York on behalf of himself and his minor children *36against the City of New York, the Administration for Children’s Services (“ACS”), and forty-one other defendants following the removal of his children from his custody. The complaint alleges violations of 42 U.S.C. § 1983 and various other federal and state law provisions. The district court granted the defendants’ motions to dismiss and entered judgment in favor of the defendants. The plaintiff appeals.
The complaint alleges, inter alia, that ACS caseworker Timothy Woo wrongfully seized the plaintiffs children and removed them from his home and custody without a proper investigation of allegations of abuse and neglect. The complaint also alleges that the children were beaten in the foster care of defendant Joyce Baldwin.
The district court dismissed the claims in the complaint on various grounds, including failure to state a claim, lack of subject matter jurisdiction under the Rooker-Feldman doctrine, Eleventh Amendment immunity, judicial immunity, and failure to plead certain matters with sufficient particularity.
Although we agree with most of the district court’s order, we conclude that the district court erred in dismissing, for failure to state a claim, the plaintiffs § 1983 claims against ACS and the individual employees of ACS. The plaintiffs complaint alleges that Timothy Woo, an employee of ACS, removed the plaintiffs children from his home on June 9, 1997 and that the other named ACS employees were complicit with his actions. The district court dismissed the plaintiffs claim, stating that the defendants’ actions “implicat[e] [the plaintiffs] interest in the custody of his children but [they do] not ris[e] to the level of termination of his parental rights.”
We think that the complaint states a valid claim for a violation of the Fourteenth Amendment’s Due Process Clause. In Tenenbaum v. Williams, 193 F.3d 581 (2d Cir.1999), we restated the fundamental principle that “[p]arents ... have a constitutionally protected liberty interest in the care, custody and management of their children.” Id. at 593. This liberty interest is protected by both the substantive and procedural safeguards of the Due Process Clause of the Fourteenth Amendment. See Kia P. v. McIntyre, 235 F.3d 749, 758-59 (2d Cir.2000). We have never required-as the district court apparently did-that parental rights be completely or permanently terminated in order for constitutional protections to apply.
With respect to procedural due process rights, a state actor may not deprive a parent of the custody of his children without a pre-deprivation hearing unless the children are “immediately threatened with harm,” in which case a prompt post-deprivation hearing is required. Tenenbaum, 193 F.3d at 594 (internal quotation marks omitted). We think that Southerland should be given an opportunity to prove either that no emergency justified the seizure of his children without a hearing or that the subsequent family court proceedings were insufficiently prompt to pass constitutional muster.
With respect to substantive due process rights, state seizure of children is constitutionally permitted only where “case workers have a ‘reasonable basis’ for their findings of abuse.” Wilkinson v. Russell, 182 F.3d 89, 104 (2d Cir.1999) (quoting van Emrik v. Chemung County Dep’t of Social Servs., 911 F.2d 863, 866 (2d Cir.1990)). At the least, Southerland’s complaint alleges that there was no reasonable basis for the seizure of his children.
We therefore conclude that the plaintiffs allegations state cognizable § 1983 claims against ACS and its employ*37ees for violations of procedural and substantive due process. We note that the district court’s holding regarding the Rooker-Feldman doctrine does not provide an alternative basis for affirmance. The district court was correct that the Rooker-Feldman doctrine precludes federal court review of the New York state family court decisions subsequent to the seizure of Southerland’s children, but it does not prevent a federal court from hearing claims that the plaintiffs constitutional rights were violated prior to the family court proceedings by the state’s alleged failure to provide a pre-deprivation hearing or a prompt post-deprivation hearing, or by the allegedly unreasonable seizure of the children.1
We emphasize that our holding is limited to the claims made directly by Sonny Southerland. Although the children probably have similar claims,2 we have held that “a non-attorney parent must be represented by counsel in bringing an action on behalf of his or her child.” Cheung v. Youth Orchestra Foundation of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir.1990) We leave it to the district court upon remand to determine whether Southerland should be given a chance to hire a lawyer for his children or to seek to have one appointed for them. We also leave it to the district court to adjudicate the defendants’ denial of service of process.
We note one final set of issues that the district court may need to confront upon remand. The plaintiffs allegation that his children were abused in foster care by Joyce Baldwin may state an additional due process claim. It is well-established that a child in foster care has a liberty interest to be free from harm, and correspondingly, that the state has a duty to protect such children from harm. See Doe v. New York City Dep’t of Social Servs., 649 F.2d 134, 141 42 (2d Cir.1981); see also Nicini v. Morra, 212 F.3d 798, 808 (3d Cir.2000); Lintz v. Skipski, 25 F.3d 304, 305 (6th Cir.1994); Norfleet v. Arkansas Dep’t of Human Servs., 989 F.2d 289, 293 (8th Cir.1993); Yvonne L. v. New Mexico Dep’t of Human Servs., 959 F.2d 883, 891-93 (10th Cir.1992); K.H. v. Morgan, 914 F.2d 846, 848-49 (7th Cir.1990); Taylor v. Ledbetter, 818 F.2d 791, 795 (11th Cir.1987) (en banc). Whether a parent of a child abused in foster care has a claim of his or her own is an unsettled question in this Circuit, but the Third Circuit has recognized such a claim. See Estate of Bailey v. County of York, 768 F.2d 503, 509 n. 7 (3d Cir.1985), abrogated on other grounds by DeShaney v. Winnebago County Dep’t of Social Servs., 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). The complaint appears to state this claim most directly against Baldwin, and less directly against St. Joseph for Children and Family Services, the social services agency that placed Southerland’s children in Baldwin’s care and supervised this placement. But we decline to address *38these difficult issues for the first time on appeal. Instead, we instruct the district court to consider them in the first instance upon remand.
For the foregoing reasons, the judgment of the district court is hereby affirmed in part, vacated in part, and remanded for further proceedings consistent with this order.

. We note that the complaint makes a sufficient allegation of a municipal "policy” for imposition of § 1983 liability on ACS. See Tenenbaum, 193 F.3d at 597 (citing Monell v. Department of Social Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)). In particular, the plaintiff alleges that "defendants have adopted and are presently pursuing (racially motivated) policies, practices, customs and procedures pursuant to which children are removed from their parents custody and placed in foster care in cases where there is no threat of ‘imminent danger’ ... to child's life or health, on the basis of incompletely investigated allegations of neglect or abuse.”


. The children's claims for unreasonable seizure would proceed under the Fourth Amendment rather than the substantive component of the Due Process Clause. See Kia P., 235 F.3d at 757-58.